Exhibit 10.3

 

FORM OF STOCK OPTION AWARD AGREEMENT

LOCKHEED MARTIN CORPORATION 2003 INCENTIVE PERFORMANCE AWARD PLAN

 

Grant Date: [insert date]1

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES

THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

 

Dear Optionee:

 

The Stock Option Subcommittee (the “Subcommittee”) of Lockheed Martin
Corporation’s Board of Directors has awarded to you options to purchase shares
of Lockheed Martin Common Stock (“Stock”) under the Lockheed Martin Corporation
2003 Incentive Performance Award Plan (the “Plan”).

 

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. You should retain the Prospectus in your
records.

 

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

 

Your award is not enforceable until the Award Agreement or a receipt has been
signed by you and returned to the Office of the Vice President and Corporate
Secretary.

 

EXERCISE PRICE

 

The exercise price of the Options granted hereunder is $[price] per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price is subject to adjustment.

 

The Subcommittee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Subcommittee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock, you must have
owned the shares tendered for at least six months. If Stock is tendered, it will
be valued at its Fair Market Value on the date of tender.

--------------------------------------------------------------------------------

1 Items in brackets are features that vary among individual award agreements.

 



--------------------------------------------------------------------------------

Grant Date: [Date]

Page 2

 

VESTING/EXPIRATION/FORFEITURE

 

General Rule - An Option may not be exercised until it has vested, nor may an
Option be exercised after its expiration or forfeiture. Subject to certain
special rules discussed below, if you remain in the employ of the Corporation
until the applicable date of vesting, the vesting schedule for your options is
as follows:

 

First Vesting Date: [one year anniversary of Grant Date] – One-Third

Second Vesting Date: [second anniversary of Grant Date] – One-Third

Third Vesting Date: [third anniversary of Grant Date] – One-Third

 

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you leave
the employ of the Corporation before the date on which an Option vests, that
Option is forfeited.

 

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period of ten years from the
date of the grant. Options not exercised by their expiration date will be
forfeited.

 

You should make every effort to keep the Corporate Secretary’s office informed
of your current address so that we may communicate with you about your options
and their current status. The Corporation cannot exercise the options for you,
and so you must pay close attention to their term and any impending expiration.

 

SPECIAL RULES AS TO VESTING

 

Retirement - If you retire before the First Vesting Date, you will forfeit all
of the Options in accordance with the general rule set forth above. If you
retire on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you had
remained in the employ of the Corporation through those dates. For the purposes
of this provision, the term “retirement” means retirement from service under the
terms of the Corporation’s pension plan in which you are a participant.

 

Death or Disability - If you die or cease employment with the Corporation as a
result of circumstances entitling you to the commencement of benefits under a
long-term disability plan maintained by the Corporation, all unvested Options
will immediately vest as of the date of death or the commencement of disability
benefits.

 

SPECIAL RULES AS TO EXPIRATION AND FORFEITURE

 

Death or Disability - Options will expire at the end of their remaining term on
the tenth anniversary of the award date.

 

Resignation, Lay-Off or Termination for Cause - If you resign or otherwise
terminate, whether voluntarily or by action of the Corporation and in the latter
case whether with or without “cause,” unvested Options will be forfeited upon
your termination. Vested Options

 



--------------------------------------------------------------------------------

Grant Date: [Date]

Page 3

 

will expire at the end of their remaining term or 30 calendar days following
your resignation or termination, whichever is shorter. If you are laid off, your
options will be unaffected, and will vest and be exercisable until the end of
their remaining term, in accordance with the terms of the Plan.

 

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of the recipient’s employment with the Corporation or its
subsidiaries and transfer of such employment to the other party to the
divestiture, the special rules in this paragraph will apply. Your service with
the other party to the divestiture will be treated as service with the
Corporation and you will continue to vest in your unvested options while
employed by that party as though you had remained in the employ of the
Corporation. Following a divestiture, your vested options will be exercisable
until the first to occur of (i) the fifth anniversary of the effective date of
the divestiture; or (ii) the original expiration date (“Divestiture Expiration
Date”). If you die following divestiture but prior to the Divestiture Expiration
Date, all unvested options will immediately vest as of the date of death and be
exercisable by your beneficiary until the Divestiture Expiration Date. For the
purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture or other
business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

 

LIMITATIONS ON EXERCISE

 

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

 

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

 

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, you must complete the attached Beneficiary Designation and return
it to the Office of the Vice President and Corporate Secretary (Mail Point 207).

 

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a qualified representative
of your estate, a properly designated beneficiary or beneficiaries or your
guardian or authorized representative, as applicable.

 



--------------------------------------------------------------------------------

Grant Date: [Date]

Page 4

 

TAX WITHHOLDING

 

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Subcommittee presently allows you to pay the withholding
tax in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Subcommittee retains
the discretion to, at any time, limit the method of payment to cash. Unlike
payment of the exercise price of the Options, if you elect to pay with Stock,
you need not have owned the shares tendered for at least six months. Payment
must be made at the time of exercise. To the extent that cash is not tendered,
the Corporation will retain from the shares of Stock that you would otherwise
receive upon exercise of the Options that number of shares sufficient to satisfy
the withholding obligation. If Stock is tendered or is deemed to have been
tendered, it will be valued at its Fair Market Value.

 

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

 

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of this fact by the Board of Directors. If you are a Section
16 Insider, your ability to satisfy your withholding obligations through the
tender of Stock may be limited by the Federal securities laws. In these
situations, having such treatment deemed to occur may have adverse consequences.

 

CHANGE OF CONTROL

 

In the event of a change in control of the Corporation, as defined in Section 7
of the Plan, then the vesting date of all outstanding options shall be
accelerated so as to cause all outstanding options to become exercisable.

 

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

 

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Subcommittee may at any time
amend this Award Agreement. Notwithstanding the foregoing, no such action by the
Board of Directors or the Subcommittee shall affect this Award Agreement or the
award made hereunder in any manner adverse to you without your written consent.

 

MISCELLANEOUS

 

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire at the close of trading in Lockheed Martin Corporation
common stock on the New York Stock Exchange (or, if the security is not so
listed or if the principal market on which it is traded is not the New York
Stock Exchange, such other reporting system as shall be selected by the

 



--------------------------------------------------------------------------------

Grant Date: [Date]

Page 5

 

Committee) ten years from the award date. If the day that an Option would
otherwise expire is not a day on which the Corporation is open for business,
then that Option will be deemed to expire on the next day on which the
Corporation is open for business. If you are on leave of absence, for the
purposes of the Plan, you will be considered to still be in the employ of the
Corporation unless otherwise provided in an agreement between you and the
Corporation.

 

Neither your participation in the Plan, anything contained in this Award
Agreement, nor the grant of Options shall confer upon you any right of continued
employment nor limit in any way the right of the Corporation to terminate your
employment at any time.

 

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Office of the Vice President and Corporate Secretary (Mail
Point 207) as soon as possible. Acceptance of this Award Agreement constitutes
your consent to any action taken under the Plan consistent with its terms with
respect to this award. The Committee has authorized electronic means for the
signature, delivery and acceptance of this Award Agreement. Assuming prompt and
proper acknowledgment of this Award Agreement as described, this award will be
effective as of the date of grant.

 

Sincerely,

 

Lillian M. Trippett

(On behalf of the Stock Option Subcommittee)

 